Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021, 07/15/2021, 04/30/2020 and 01/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments

The following is a non-final office action in response to applicant’s amendment filed on 12/12/2021 for response of the office action mailed on 09/24/2021. No claim was amended. No claim was cancelled. No new claim was added. Therefore, claims 7, 10-12, and 16-18 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 01/27/2020, with respect to “User terminal, radio base station and radio communication method” are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant office action with newly identified/applied prior art (see details below). The new references of Azarian Yazdi et al. (US 20160128092, henceforth “Azarian Yazdi”), Valliappan al. (US 20160095039, henceforth “Valliappan”) and Roessel et al. (US 20190052354, henceforth “Roessel”) was used for rejection. Previously used arts of Stern-Berkowitz et al. (US 20140086112, henceforth “Stern-Berkowitz”) and Zhang et al. (US 20160352551, henceforth “Zhang”) were not used for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azarian Yazdi et al. (US 20160128092, henceforth “Azarian Yazdi”) and in view of Valliappan al. (US 20160095039, henceforth “Valliappan”) and further in view of Roessel et al. (US 20190052354, henceforth “Roessel”).
Examiner’s note: in what follows, references are drawn to Stern-Berkowitz unless otherwise mentioned.
Regarding claim 7, Azarian Yazdi teaches a terminal comprising: 
a receiver that receives,  (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0048]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Valliappan.); and 
a processor that controls PDSCH reception (The first MC user downlink grant 612 can be sent by an eNB to a UE capable of communicating using multiple carriers (e.g., the UE is also referred to herein as an MC user) simultaneously with a corresponding first HARQ transmission 614 (also referred to herein as a HARQ communication; or, in this case, a first instance of a HARQ communication), where the first HARQ transmission 614 is transmitted over a single CC (also referred to herein as a link). Accordingly, for example, the UE can receive the first MC user DL grant 612 and can accordingly determine to receive and/or decode the first HARQ transmission 614 over CC1 606, see [0067]. The missing/crossed out limitations will be discussed in view of Roessel.),
 Azarian Yazdi is silent about the aforementioned missing/crossed limitations of: (1) a receiver that receives, by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies.
 However, Valliappan discloses the missing/crossed limitations comprising: (1) ) a receiver that receives, by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission (FIG. 5 illustrates several example puncturing patterns that may be employed. In general, the puncturing patterns define the gap duration and gap periodicity of one or more subframes to be punctured. The puncturing pattern and corresponding gap duration and gap periodicity parameters may vary from application to application. As another example, the gap duration and gap periodicity may be set based on a signaling energy  of the competing RAT system 202 being affected, see [0060]. FIG. 6 is a resource map diagram illustrating an example data channel muting subframe format for use in subframe puncturing. Ordinarily, PDSCH subframes include (i) a Cell-specific Reference Signal (CRS) in the first and fifth symbol periods of each slot of the subframe and control signaling in the first M periods of the subframe, where M≦1 depending on the number of antenna ports, and (ii) data in the remaining symbol periods of the subframe. A muted PDSCH subframe of the type illustrated in FIG. 6 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no data transmissions in the remaining symbol periods of the subframe. The PDSCH muting configuration may be user-specific and signaled via a higher-layer. The intra-subframe location of muted resource elements can be indicated by a corresponding bitmap, for example, where all resource elements set to 1 are muted (zero power assumed at the access terminal 120)… In more detail and with reference to FIG. 6, a reference signal such as CRS may be sent in symbol period 0 (e.g., on different sets of subcarriers from different antennas), see [0064]-[0066]. FIG. 7 is a resource map diagram illustrating a broadcast channel blanking subframe format for use in subframe puncturing. Ordinarily, MBSFN subframes include (i) a CRS signal and control information in the first M symbol periods of the subframe, where M is typically 1 or 2 depending on the number of antenna ports, and (ii) broadcast data in the remaining symbol periods of the subframe. A blanked MBSFN subframe of the type illustrated in FIG. 7 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no transmissions in the remaining symbol periods of the subframe, see [0068]-[0069]. It will appreciated that other puncturing mechanisms may be employed as well, including, for example, Almost Blank Subframe (ABS) muting, in which the access point 110 may transmit certain control channels and cell-specific reference signals while omitting user data that would otherwise be transmitted during corresponding symbol periods of a given subframe. The transmitted control channels and cell-specific reference signals may also be sent with reduced power, see [0073].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Valliappan in order to make a more effective terminal by enabling using additional transmission gaps to provide more frequent opportunities for another RAT to access a shared communication medium for sending low-latency traffic when interference is relatively high, see (Valliappan, [0036].).
Roessel discloses the missing/crossed limitations comprising: (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies (The embedded TDD switching intervals may be realized by the receiving entity and/or the transmitting entity ignoring or blanking at least a fraction of time samples of an OFDM symbol while adopting appropriate measures to reliably receive and transmit any data to be received or transmitted in the OFDM symbols, see [0052]. In some embodiments, the UE and the base station may agree to blank the entire OFDM symbol to use the time period associated with the OFDM symbol as a switching interval. The UE and the base station would then not exchange any data during the time period corresponding to the blanked OFDM symbol, see [0053]. Table 1 summarizes some solutions for establishing a regular time grid with embedded TDD switching intervals or slots and the related numerology examples for implementation. The 1.sup.st column of Table 1 recaptures the LTE FDD numerology. The 3.sup.rd column captures a numerology where a fraction of the OFDM symbol's time samples may be “stolen” or simply suppressed. The 4.sup.th column captures a (sample) numerology where either those parts of the self-contained subframe that are to embed TDD switching intervals may be operating at a higher sampling rate as will be further described with respect to FIG. 7a or the whole system may operate at a higher sampling rate as will be described in more detail with respect to FIG. 7b. The TDD switching interval or interval may be obtained by blanking an OFDM symbol of the area of the higher sampling rate, see [0108]-[0112]. FIG. 11, the process 1100 may be carried out by either a UE or a base station. The process comprises identifying a subframe 1101. The subframe may be a subframe corresponding to either received data or data to be transmitted. The process further comprises determining 1102 the UL/DL allocation for the subframe and therefore when the transceiver circuitry will have to switch between receive mode and transmit mode and vice versa. This may be done based on the UL/DL allocation 630 in memory. The process subsequently identifies 1103 one or more time periods corresponding to OFDM symbols in which the switching will take place. This may be done based on switching instructions in memory and grid timings. The time periods corresponding to OFDM symbols may be time periods corresponding to fast OFDM symbols generated using a fast sampling rate, see [0127]. The UE or the base station then identifies 1105 at least a portion of each identified OFDM symbol in which to carry out the switching, depending on the switching instructions in memory. For example, if the switching instructions indicated that the UE or base station should blank the whole symbol, the UE or base station may determine that the UE or base station does not need to receive or transmit during all the time samples of the symbol, see [0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Roessel in order to make a more effective terminal by allowing a user equipment (UE) or the base station to ignore or suppress fraction of the time samples to be received or scheduled to be transmitted during the time period corresponding to an OFDM symbol and improve processing to limit signal quality degradation as a result of ignored or suppressed data, see (Roessel, [0055].).
 Regarding claim 11, Azarian Yazdi teaches a radio communication method for a terminal, comprising: 
receiving,  (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0049]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Valliappan.); and 
controlling PDSCH reception based on the(The first MC user downlink grant 612 can be sent by an eNB to a UE capable of communicating using multiple carriers (e.g., the UE is also referred to herein as an MC user) simultaneously with a corresponding first HARQ transmission 614 (also referred to herein as a HARQ communication; or, in this case, a first instance of a HARQ communication), where the first HARQ transmission 614 is transmitted over a single CC (also referred to herein as a link). Accordingly, for example, the UE can receive the first MC user DL grant 612 and can accordingly determine to receive and/or decode the first HARQ transmission 614 over CC1 606, see [0067]. The missing/crossed out limitations will be discussed in view of Roessel.),
 Azarian Yazdi is silent about the aforementioned missing/crossed limitations of: (1)   receiving, by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission, (2) controlling PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies.
 However, Valliappan discloses the missing/crossed limitations comprising: (1) receiving, by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission (FIG. 5 illustrates several example puncturing patterns that may be employed. In general, the puncturing patterns define the gap duration and gap periodicity of one or more subframes to be punctured. The puncturing pattern and corresponding gap duration and gap periodicity parameters may vary from application to application. As another example, the gap duration and gap periodicity may be set based on a signaling energy  of the competing RAT system 202 being affected, see [0060]. FIG. 6 is a resource map diagram illustrating an example data channel muting subframe format for use in subframe puncturing. Ordinarily, PDSCH subframes include (i) a Cell-specific Reference Signal (CRS) in the first and fifth symbol periods of each slot of the subframe and control signaling in the first M periods of the subframe, where M≦1 depending on the number of antenna ports, and (ii) data in the remaining symbol periods of the subframe. A muted PDSCH subframe of the type illustrated in FIG. 6 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no data transmissions in the remaining symbol periods of the subframe. The PDSCH muting configuration may be user-specific and signaled via a higher-layer. The intra-subframe location of muted resource elements can be indicated by a corresponding bitmap, for example, where all resource elements set to 1 are muted (zero power assumed at the access terminal 120)… In more detail and with reference to FIG. 6, a reference signal such as CRS may be sent in symbol period 0 (e.g., on different sets of subcarriers from different antennas), see [0064]-[0066]. FIG. 7 is a resource map diagram illustrating a broadcast channel blanking subframe format for use in subframe puncturing. Ordinarily, MBSFN subframes include (i) a CRS signal and control information in the first M symbol periods of the subframe, where M is typically 1 or 2 depending on the number of antenna ports, and (ii) broadcast data in the remaining symbol periods of the subframe. A blanked MBSFN subframe of the type illustrated in FIG. 7 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no transmissions in the remaining symbol periods of the subframe, see [0068]-[0069]. It will appreciated that other puncturing mechanisms may be employed as well, including, for example, Almost Blank Subframe (ABS) muting, in which the access point 110 may transmit certain control channels and cell-specific reference signals while omitting user data that would otherwise be transmitted during corresponding symbol periods of a given subframe. The transmitted control channels and cell-specific reference signals may also be sent with reduced power, see [0073].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Valliappan in order to make a more effective terminal by enabling using additional transmission gaps to provide more frequent opportunities for another RAT to access a shared communication medium for sending low-latency traffic when interference is relatively high, see (Valliappan, [0036].).
Roessel discloses the missing/crossed limitations comprising: (2) controlling PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies (The embedded TDD switching intervals may be realized by the receiving entity and/or the transmitting entity ignoring or blanking at least a fraction of time samples of an OFDM symbol while adopting appropriate measures to reliably receive and transmit any data to be received or transmitted in the OFDM symbols, see [0052]. In some embodiments, the UE and the base station may agree to blank the entire OFDM symbol to use the time period associated with the OFDM symbol as a switching interval. The UE and the base station would then not exchange any data during the time period corresponding to the blanked OFDM symbol, see [0053]. Table 1 summarizes some solutions for establishing a regular time grid with embedded TDD switching intervals or slots and the related numerology examples for implementation. The 1.sup.st column of Table 1 recaptures the LTE FDD numerology. The 3.sup.rd column captures a numerology where a fraction of the OFDM symbol's time samples may be “stolen” or simply suppressed. The 4.sup.th column captures a (sample) numerology where either those parts of the self-contained subframe that are to embed TDD switching intervals may be operating at a higher sampling rate as will be further described with respect to FIG. 7a or the whole system may operate at a higher sampling rate as will be described in more detail with respect to FIG. 7b. The TDD switching interval or interval may be obtained by blanking an OFDM symbol of the area of the higher sampling rate, see [0108]-[0112]. FIG. 11, the process 1100 may be carried out by either a UE or a base station. The process comprises identifying a subframe 1101. The subframe may be a subframe corresponding to either received data or data to be transmitted. The process further comprises determining 1102 the UL/DL allocation for the subframe and therefore when the transceiver circuitry will have to switch between receive mode and transmit mode and vice versa. This may be done based on the UL/DL allocation 630 in memory. The process subsequently identifies 1103 one or more time periods corresponding to OFDM symbols in which the switching will take place. This may be done based on switching instructions in memory and grid timings. The time periods corresponding to OFDM symbols may be time periods corresponding to fast OFDM symbols generated using a fast sampling rate, see [0127]. The UE or the base station then identifies 1105 at least a portion of each identified OFDM symbol in which to carry out the switching, depending on the switching instructions in memory. For example, if the switching instructions indicated that the UE or base station should blank the whole symbol, the UE or base station may determine that the UE or base station does not need to receive or transmit during all the time samples of the symbol, see [0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Roessel in order to make a more effective terminal by allowing a user equipment (UE) or the base station to ignore or suppress fraction of the time samples to be received or scheduled to be transmitted during the time period corresponding to an OFDM symbol and improve processing to limit signal quality degradation as a result of ignored or suppressed data, see (Roessel, [0055].).
Regarding claim 12, Azarian Yazdi teaches a base station comprising: 
a transmitter that transmits by  (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0049]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Valliappan.); and 
a processor that controls PDSCH reception based on the (The first MC user downlink grant 612 can be sent by an eNB to a UE capable of communicating using multiple carriers (e.g., the UE is also referred to herein as an MC user) simultaneously with a corresponding first HARQ transmission 614 (also referred to herein as a HARQ communication; or, in this case, a first instance of a HARQ communication), where the first HARQ transmission 614 is transmitted over a single CC (also referred to herein as a link). Accordingly, for example, the UE can receive the first MC user DL grant 612 and can accordingly determine to receive and/or decode the first HARQ transmission 614 over CC1 606, see [0067]. The missing/crossed out limitations will be discussed in view of Roessel.),
 Azarian Yazdi is silent about the aforementioned missing/crossed limitations of: (1)   a transmitter that transmits by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies.
 However, Valliappan discloses the missing/crossed limitations comprising: (1) a transmitter that transmits by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission (FIG. 5 illustrates several example puncturing patterns that may be employed. In general, the puncturing patterns define the gap duration and gap periodicity of one or more subframes to be punctured. The puncturing pattern and corresponding gap duration and gap periodicity parameters may vary from application to application. As another example, the gap duration and gap periodicity may be set based on a signaling energy  of the competing RAT system 202 being affected, see [0060]. FIG. 6 is a resource map diagram illustrating an example data channel muting subframe format for use in subframe puncturing. Ordinarily, PDSCH subframes include (i) a Cell-specific Reference Signal (CRS) in the first and fifth symbol periods of each slot of the subframe and control signaling in the first M periods of the subframe, where M≦1 depending on the number of antenna ports, and (ii) data in the remaining symbol periods of the subframe. A muted PDSCH subframe of the type illustrated in FIG. 6 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no data transmissions in the remaining symbol periods of the subframe. The PDSCH muting configuration may be user-specific and signaled via a higher-layer. The intra-subframe location of muted resource elements can be indicated by a corresponding bitmap, for example, where all resource elements set to 1 are muted (zero power assumed at the access terminal 120)… In more detail and with reference to FIG. 6, a reference signal such as CRS may be sent in symbol period 0 (e.g., on different sets of subcarriers from different antennas), see [0064]-[0066]. FIG. 7 is a resource map diagram illustrating a broadcast channel blanking subframe format for use in subframe puncturing. Ordinarily, MBSFN subframes include (i) a CRS signal and control information in the first M symbol periods of the subframe, where M is typically 1 or 2 depending on the number of antenna ports, and (ii) broadcast data in the remaining symbol periods of the subframe. A blanked MBSFN subframe of the type illustrated in FIG. 7 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no transmissions in the remaining symbol periods of the subframe, see [0068]-[0069]. It will appreciated that other puncturing mechanisms may be employed as well, including, for example, Almost Blank Subframe (ABS) muting, in which the access point 110 may transmit certain control channels and cell-specific reference signals while omitting user data that would otherwise be transmitted during corresponding symbol periods of a given subframe. The transmitted control channels and cell-specific reference signals may also be sent with reduced power, see [0073].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Valliappan in order to make a more effective terminal by enabling using additional transmission gaps to provide more frequent opportunities for another RAT to access a shared communication medium for sending low-latency traffic when interference is relatively high, see (Valliappan, [0036].).
Roessel discloses the missing/crossed limitations comprising: (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies (The embedded TDD switching intervals may be realized by the receiving entity and/or the transmitting entity ignoring or blanking at least a fraction of time samples of an OFDM symbol while adopting appropriate measures to reliably receive and transmit any data to be received or transmitted in the OFDM symbols, see [0052]. In some embodiments, the UE and the base station may agree to blank the entire OFDM symbol to use the time period associated with the OFDM symbol as a switching interval. The UE and the base station would then not exchange any data during the time period corresponding to the blanked OFDM symbol, see [0053]. Table 1 summarizes some solutions for establishing a regular time grid with embedded TDD switching intervals or slots and the related numerology examples for implementation. The 1.sup.st column of Table 1 recaptures the LTE FDD numerology. The 3.sup.rd column captures a numerology where a fraction of the OFDM symbol's time samples may be “stolen” or simply suppressed. The 4.sup.th column captures a (sample) numerology where either those parts of the self-contained subframe that are to embed TDD switching intervals may be operating at a higher sampling rate as will be further described with respect to FIG. 7a or the whole system may operate at a higher sampling rate as will be described in more detail with respect to FIG. 7b. The TDD switching interval or interval may be obtained by blanking an OFDM symbol of the area of the higher sampling rate, see [0108]-[0112]. FIG. 11, the process 1100 may be carried out by either a UE or a base station. The process comprises identifying a subframe 1101. The subframe may be a subframe corresponding to either received data or data to be transmitted. The process further comprises determining 1102 the UL/DL allocation for the subframe and therefore when the transceiver circuitry will have to switch between receive mode and transmit mode and vice versa. This may be done based on the UL/DL allocation 630 in memory. The process subsequently identifies 1103 one or more time periods corresponding to OFDM symbols in which the switching will take place. This may be done based on switching instructions in memory and grid timings. The time periods corresponding to OFDM symbols may be time periods corresponding to fast OFDM symbols generated using a fast sampling rate, see [0127]. The UE or the base station then identifies 1105 at least a portion of each identified OFDM symbol in which to carry out the switching, depending on the switching instructions in memory. For example, if the switching instructions indicated that the UE or base station should blank the whole symbol, the UE or base station may determine that the UE or base station does not need to receive or transmit during all the time samples of the symbol, see [0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Roessel in order to make a more effective terminal by allowing a user equipment (UE) or the base station to ignore or suppress fraction of the time samples to be received or scheduled to be transmitted during the time period corresponding to an OFDM symbol and improve processing to limit signal quality degradation as a result of ignored or suppressed data, see (Roessel, [0055].).
Regarding claim 18, Stern-Berkowitz teaches a system comprising a base station and a terminal , wherein; 
the base station (FIG.  1 item 105)comprises: 
a transmitter that transmits by  (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0049]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Valliappan.), 
a processor that controls PDSCH reception based on (The first MC user downlink grant 612 can be sent by an eNB to a UE capable of communicating using multiple carriers (e.g., the UE is also referred to herein as an MC user) simultaneously with a corresponding first HARQ transmission 614 (also referred to herein as a HARQ communication; or, in this case, a first instance of a HARQ communication), where the first HARQ transmission 614 is transmitted over a single CC (also referred to herein as a link). Accordingly, for example, the UE can receive the first MC user DL grant 612 and can accordingly determine to receive and/or decode the first HARQ transmission 614 over CC1 606, see [0067]. The missing/crossed out limitations will be discussed in view of Roessel.); and 
the terminal comprises (Fig. 1 item 105): 
a receiver that receives,  (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0049]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Valliappan.); and 
a processor that controls PDSCH reception based on (The first MC user downlink grant 612 can be sent by an eNB to a UE capable of communicating using multiple carriers (e.g., the UE is also referred to herein as an MC user) simultaneously with a corresponding first HARQ transmission 614 (also referred to herein as a HARQ communication; or, in this case, a first instance of a HARQ communication), where the first HARQ transmission 614 is transmitted over a single CC (also referred to herein as a link). Accordingly, for example, the UE can receive the first MC user DL grant 612 and can accordingly determine to receive and/or decode the first HARQ transmission 614 over CC1 606, see [0067]. The missing/crossed out limitations will be discussed in view of Roessel.),
  Azarian Yazdi is silent about the aforementioned missing/crossed limitations of: (1) a transmitter that transmits by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission, (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies, (3) a receiver that receives, by higher layer signaling,  information about the numerology, information about a periodicity, and information about a symbol, (4) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in the configuration.
 However, Valliappan discloses the missing/crossed limitations comprising: (1) a transmitter that transmits by higher layer signaling,  information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission, (3) a receiver that receives, by higher layer signaling,  information about the numerology, information about a periodicity, and information about a symbol (For 1 and 3: FIG. 5 illustrates several example puncturing patterns that may be employed. In general, the puncturing patterns define the gap duration and gap periodicity of one or more subframes to be punctured. The puncturing pattern and corresponding gap duration and gap periodicity parameters may vary from application to application. As another example, the gap duration and gap periodicity may be set based on a signaling energy  of the competing RAT system 202 being affected, see [0060]. FIG. 6 is a resource map diagram illustrating an example data channel muting subframe format for use in subframe puncturing. Ordinarily, PDSCH subframes include (i) a Cell-specific Reference Signal (CRS) in the first and fifth symbol periods of each slot of the subframe and control signaling in the first M periods of the subframe, where M≦1 depending on the number of antenna ports, and (ii) data in the remaining symbol periods of the subframe. A muted PDSCH subframe of the type illustrated in FIG. 6 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no data transmissions in the remaining symbol periods of the subframe. The PDSCH muting configuration may be user-specific and signaled via a higher-layer. The intra-subframe location of muted resource elements can be indicated by a corresponding bitmap, for example, where all resource elements set to 1 are muted (zero power assumed at the access terminal 120)… In more detail and with reference to FIG. 6, a reference signal such as CRS may be sent in symbol period 0 (e.g., on different sets of subcarriers from different antennas), see [0064]-[0066]. FIG. 7 is a resource map diagram illustrating a broadcast channel blanking subframe format for use in subframe puncturing. Ordinarily, MBSFN subframes include (i) a CRS signal and control information in the first M symbol periods of the subframe, where M is typically 1 or 2 depending on the number of antenna ports, and (ii) broadcast data in the remaining symbol periods of the subframe. A blanked MBSFN subframe of the type illustrated in FIG. 7 includes (i) the CRS signal and the control information in the first M symbol periods of the subframe but (ii) no transmissions in the remaining symbol periods of the subframe, see [0068]-[0069]. It will appreciated that other puncturing mechanisms may be employed as well, including, for example, Almost Blank Subframe (ABS) muting, in which the access point 110 may transmit certain control channels and cell-specific reference signals while omitting user data that would otherwise be transmitted during corresponding symbol periods of a given subframe. The transmitted control channels and cell-specific reference signals may also be sent with reduced power, see [0073].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s system by adding the teachings of Valliappan in order to make a more effective system by enabling using additional transmission gaps to provide more frequent opportunities for another RAT to access a shared communication medium for sending low-latency traffic when interference is relatively high, see (Valliappan, [0036].).
Roessel discloses the missing/crossed limitations comprising: (2) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in a configuration supporting communication using a plurality of numerologies,  (4) a processor that controls PDSCH reception based on the information about the numerology, the information about the periodicity, and the information about the symbol, in the configuration (For 2 and 4: The embedded TDD switching intervals may be realized by the receiving entity and/or the transmitting entity ignoring or blanking at least a fraction of time samples of an OFDM symbol while adopting appropriate measures to reliably receive and transmit any data to be received or transmitted in the OFDM symbols, see [0052]. In some embodiments, the UE and the base station may agree to blank the entire OFDM symbol to use the time period associated with the OFDM symbol as a switching interval. The UE and the base station would then not exchange any data during the time period corresponding to the blanked OFDM symbol, see [0053]. Table 1 summarizes some solutions for establishing a regular time grid with embedded TDD switching intervals or slots and the related numerology examples for implementation. The 1.sup.st column of Table 1 recaptures the LTE FDD numerology. The 3.sup.rd column captures a numerology where a fraction of the OFDM symbol's time samples may be “stolen” or simply suppressed. The 4.sup.th column captures a (sample) numerology where either those parts of the self-contained subframe that are to embed TDD switching intervals may be operating at a higher sampling rate as will be further described with respect to FIG. 7a or the whole system may operate at a higher sampling rate as will be described in more detail with respect to FIG. 7b. The TDD switching interval or interval may be obtained by blanking an OFDM symbol of the area of the higher sampling rate, see [0108]-[0112]. FIG. 11, the process 1100 may be carried out by either a UE or a base station. The process comprises identifying a subframe 1101. The subframe may be a subframe corresponding to either received data or data to be transmitted. The process further comprises determining 1102 the UL/DL allocation for the subframe and therefore when the transceiver circuitry will have to switch between receive mode and transmit mode and vice versa. This may be done based on the UL/DL allocation 630 in memory. The process subsequently identifies 1103 one or more time periods corresponding to OFDM symbols in which the switching will take place. This may be done based on switching instructions in memory and grid timings. The time periods corresponding to OFDM symbols may be time periods corresponding to fast OFDM symbols generated using a fast sampling rate, see [0127]. The UE or the base station then identifies 1105 at least a portion of each identified OFDM symbol in which to carry out the switching, depending on the switching instructions in memory. For example, if the switching instructions indicated that the UE or base station should blank the whole symbol, the UE or base station may determine that the UE or base station does not need to receive or transmit during all the time samples of the symbol, see [0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s system by adding the teachings of Roessel in order to make a more effective system by allowing a user equipment (UE) or the base station to ignore or suppress fraction of the time samples to be received or scheduled to be transmitted during the time period corresponding to an OFDM symbol and improve processing to limit signal quality degradation as a result of ignored or suppressed data, see (Roessel, [0055].).
 Regarding claim 10, Azarian Yazdi, Valliappan and Roessel teach all the claim limitations of claim 7 above; and Azarian Yazdi further teaches wherein the numerology is a subcarrier spacing (In the detailed description that follows, various aspects of an access network will be described with reference to a MIMO system supporting OFDM on the DL. OFDM is a spread-spectrum technique that modulates data over a number of subcarriers within an OFDM symbol. The subcarriers are spaced apart at precise frequencies. The spacing provides “orthogonality” that enables a receiver to recover the data from the subcarriers, see [0048]. In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements. For an extended cyclic prefix, a resource element block may contain 6 consecutive OFDM symbols in the time domain and has 72 resource elements, see [0049].).
 Regarding claim 17, Azarian Yazdi, Valliappan and Roessel teach all the claim limitations of claim 16 above; and Azarian Yazdi further teaches wherein the numerology is a subcarrier spacing (In the detailed description that follows, various aspects of an access network will be described with reference to a MIMO system supporting OFDM on the DL. OFDM is a spread-spectrum technique that modulates data over a number of subcarriers within an OFDM symbol. The subcarriers are spaced apart at precise frequencies. The spacing provides “orthogonality” that enables a receiver to recover the data from the subcarriers, see [0048]. In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements. For an extended cyclic prefix, a resource element block may contain 6 consecutive OFDM symbols in the time domain and has 72 resource elements, see [0049].).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Azarian Yazdi et al. (US 20160128092, henceforth “Azarian Yazdi”) and in view of Valliappan al. (US 20160095039, henceforth “Valliappan”), Roessel et al. (US 20190052354, henceforth “Roessel”)  and further in view of  Luo et al. (US 20100091702, henceforth “Luo”).
Regarding claim 16, Azarian Yazdi, Valliappan and Roessel teach all the claim limitations of claim 7 above; and Azarian Yazdi further teaches wherein the receiver receives information about transmission and the processor determines whether or not configuration is made (As used herein, “blanking” can refer to refraining from utilizing transmission resources of a device to transmit signals over a period of time. In the above example, the device can refrain from using transmission resources for LTE in certain subframes to facilitate improved lower latency wireless communications. As also used herein, “puncturing” can refer to selecting a portion of a communication of one technology, such as one or more symbols, over which communications of another technology are transmitted. Puncturing can be similar to blanking in that transmission resources of a device are refrained from being utilized, see [035]. FIG. 3 is a diagram 300 illustrating a DL frame structure in LTE… In LTE, a resource element block may contain 12 consecutive subcarriers in the frequency domain and, for a normal cyclic prefix in each OFDM symbol, 7 consecutive OFDM symbols in the time domain, or 84 resource elements… As described, TTIs for a lower latency communication technology based on LTE as an underlying communication technology can be of one symbol, two symbols, one slot, etc. in duration. Some of the resource elements, as indicated as R 302, 304, include DL reference signals (DL-RS). The DL-RS include Cell-specific RS (CRS) 302 and UE-specific RS (UE-RS) 304. UE-RS 304 are transmitted only on the resource element blocks upon which the corresponding PDSCH is mapped, see [0048]-[0050]. FIG. 6, configuration 600 depicts a plurality of CCs 602, 604, 606, 608, 610 that may be utilized by an eNB and a user equipment. CCs 602 (which may be referred to as a “thin grant” control channel based on its utilization of less than a subframe duration TTI) and 604 (which may be referred to as a “thin feedback” control channel) may include CCs configured to carry downlink and uplink control data, respectively. CCs 606, 608, and 610 can be configured to carry downlink data communications. One or more nominal TTIs (such as, but not limited to, one subframe in length) and thin TTIs (such as, but not limited to, less than one subframe in length, and depicted here as one symbol in length), as depicted, can be multiplexed through the two control channel CCs 602 and 604, see [0063]-[0064]. The missing/crossed out limitations will be discussed in view of Luo.).
 Azarian Yazdi is silent about the aforementioned missing/crossed limitations of: (1) the receiver receives information about symbol candidates in the resource not available for PDSCH transmission and the processor determines whether or not configuration is made for each of the symbol candidates based on downlink control information. However, Luo discloses the missing/crossed limitations comprising: (1) the receiver receives information about symbol candidates in the resource not available for PDSCH transmission and the processor determines whether or not configuration is made for each of the symbol candidates based on downlink control information (The UE obtains any number of candidate subcarriers in each symbol period, and each candidate subcarrier is any one of the usable subcarriers, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Azarian Yazdi’s terminal by adding the teachings of Luo in order to make a more effective terminal by performing cell search quickly and efficiently, see (Luo, [0007].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464